Citation Nr: 0306636	
Decision Date: 04/07/03    Archive Date: 04/10/03	

DOCKET NO.  02-10 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California




THE ISSUE

Entitlement to an effective date earlier than October 18, 
2000, for an award of service connection for dissociative 
amnesia with mild chronic symptoms of depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from January 1944 to February 
1946.  His record of separation and honorable discharge 
indicates that he participated in four battles or campaigns 
in the European Theater during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
a psychiatric disorder with a 30 percent evaluation, 
effective from the date of the veteran's initial claim 
received on October 18, 2000.  The veteran disagreed with the 
effective date assigned, and has argued that the effective 
date should be established from the date of his separation 
from service in 1946.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the veteran's appeal has been requested or 
obtained.  

2.  The veteran did not file a claim for service connection 
for psychiatric disability within one year of service 
separation, no informal claim was received within one year 
prior to the receipt of the "formal" claim, and the date of 
receipt of the formal claim was October 18, 2000.  




CONCLUSION OF LAW

An effective date prior to October 18, 2000, for an award of 
service connection for dissociative amnesia with mild chronic 
symptoms of depression, is not warranted.  38 U.S.C.A. 
§§ 501(a), 5102, 5103, 5103A, 5107, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.155, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.  

A review of the claims folder reveals that the RO did, in 
correspondence in May 2001, a rating decision of November 
2001, and a statement of the case of March 2002, inform the 
veteran and representative of the evidence necessary to 
substantiate his pending claim.  The veteran and 
representative have been informed of the applicable laws and 
regulations governing the assignment of effective dates, and 
were specifically informed of the laws and regulations 
implementing VCAA in the March 2002 statement of the case.  

Unfortunately, the veteran's service medical records are not 
available.  Multiple requests to the National Personnel 
Records Center (NPRC) has resulted in a determination that 
the veteran's service medical records were likely destroyed 
in the 1973 fire.  A search of records maintained by the 
Office of the Surgeon General did result in certain compiled 
information which was collected and placed on file.  The 
veteran was told of the evidence necessary to substantiate 
his claim, was told of the evidence that VA would collect, 
and was informed of the evidence necessary for him to submit 
or for him to reasonably identify so that the RO might 
collect it on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was provided VA 
examinations in April 2001 which were adequate for rating 
purposes.  The veteran availed himself of the opportunity of 
submitting lay statements in support of his claim.  

The November 2001 rating decision on appeal granted 
entitlement to the benefit sought, including an allowance of 
service connection for psychiatric disability.  A 30 percent 
evaluation for this disability was assigned, and made 
effective from the date of the veteran's original claim in 
October 2000.  It is the assigned effective date which the 
veteran has appealed.  The Board finds that the duties to 
assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where it 
is the law, and not the underlying facts or development of 
the facts, that are dispositive in the case, VCAA can have no 
effect on the appeal.  See Manning v. Principi, No. 98-572 
(US Vet. App. Dec. 19, 2002).  In this case there is no 
argument nor is there any evidence on file indicating the 
existence of any additional evidence which would be relevant 
to the veteran's appeal regarding the assigned effective 
date.  Accordingly, the outcome of this appeal rests 
essentially on the correct application of the law to the 
known facts.

The applicable law and regulations concerning effective dates 
states that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection, the effective date is the day following 
separation from service or date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If a formal claim 
is subsequently received within one year from the date that 
form was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).  

Analysis:  The veteran filed his initial claim for service 
connection for psychiatric disability which was received by 
VA on October 18, 2000.  This was over 54 years after the 
veteran was separated from service.  There is no evidence or 
argument that the veteran filed a claim within one year after 
service separation.  Although there is an indication on file 
that the veteran may have sought treatment with VA in March 
1978, there is no indication that he filed a claim of service 
connection for a psychiatric disability, formal or informal, 
at that time.  

Following receipt of the veteran's initial claim in October 
2000, the RO undertook development of that claim including 
the collection of record extracts from the Surgeon General's 
Office and VA examinations.  The veteran himself submitted a 
statement from a private physician and several lay statements 
in support of his claim.  In November 2001, in the rating 
decision now on appeal, the RO found that the evidence 
warranted an allowance of service connection for dissociative 
amnesia with mild chronic symptoms of depression, as 
reasonably related to the veteran's apparent combat service 
in Europe during World War II.  A 30 percent evaluation was 
assigned and the award and evaluation were made effective 
from the date of the veteran's initial service connection 
claim received by VA on October 18, 2000.  

As reported above, the general rule regarding the assignment 
of effective dates for an original service connection claim 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The more specific regulation is that the effective 
date will be the day following service separation if a claim 
is received within one year after service separation, 
otherwise, the effective date will be the date of receipt of 
the claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i).  

The veteran's initial service connection claim for 
psychiatric disability was first received by VA on October 
18, 2000.  There is no evidence on file nor is there any 
argument that the veteran filed an informal claim for service 
connection for psychiatric disability at any earlier time.  
While the veteran submitted the statement of a private 
physician, also dated in October 2000, indicating that the 
veteran had cognitive disability related to World War II 
service, the VA examination confirming that the veteran 
likely had psychiatric disability attributable to such 
service was not issued until April of 2001.  Under the 
circumstances presented in this case, the earliest effective 
date assignable by law or regulation is the date that the 
veteran's initial claim for service connection was received 
on October 18, 2000.  

Although the veteran has reported that he has suffered from 
psychiatric disability and/or dissociative amnesia with 
symptoms of depression ever since service separation in 1946, 
and although this may be true, the law provides for the 
assignment of an effective date for an evaluation and award 
of service connection to commence from the filing of a claim, 
not from the date of the inception of symptoms attributable 
to disability related to service.  The veteran could have 
filed a service connection claim within one year after 
service or at any time thereafter.  Unfortunately, the 
veteran waited to file his claim until many years after 
service in October 2000.  The applicable law and regulation 
governing the assignment of a proper effective date for the 
award of service connection for psychiatric disability in the 
veteran's case is clear and the Board is bound to follow 
them.  See 38 U.S.C.A. § 7104(c).  Given the established, 
undisputed facts in this case, the assigned effective date of 
October 18, 2000, must be affirmed as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  




ORDER

Entitlement to an effective date earlier than October 18, 
2000, for an award of service connection for dissociative 
amnesia with mild chronic symptoms of depression, is denied.  



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


